DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2020 has been entered.
 
Claim Objections
3.	Claim 1 is objected to because of the following informalities: for purpose of a formal complete sentence, insert “and” before “one or more resonant circuits...” in line 10, and insert “and” before “wherein the sampling circuit...” in line 22. Appropriate correction is required.  
Claim 20 is objected to because of the following informalities: for purpose of a formal complete sentence, insert “and” before “one or more resonant circuits...” in line 10, and insert “and” before “wherein the sampling circuit...” in line 22. Appropriate correction is required.  
22 is objected to because of the following informalities: for purpose of a formal complete sentence, insert “and” before “wherein the sampling circuit...” in line 25. Appropriate correction is required.  

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the apparatus" in line 8.  There is insufficient antecedent basis for this limitation in the claim; further recites “may be” in line 20, however it’s unclear whether the associated limitation of “may be” being a positive limitation. 
	Claim 20 recites the limitation "the apparatus" in line 8.  There is insufficient antecedent basis for this limitation in the claim; further recites “may be” in line 20, however it’s unclear whether the associated limitation of “may be” being a positive limitation.
	Claim 22 recites the limitation "the apparatus" in line 3.  There is insufficient antecedent basis for this limitation in the claim; in lines 8 and 11 “the apparatus” should 
	Claims 2-19, 21 and 23-24 are rejected for depend from claim 1 or 22.

Allowable Subject Matter
6.	Claims 1-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
7.	The following is an examiner’s statement of reasons for allowance: 
Consider claim 1, Applicant’s claimed invention distinguished over the prior art for the following reasons. The claims are allowable over the prior art of record because none of the references, either alone or in combination, discloses or renders obvious one or more resonant circuits comprising at least one variable capacitor, coupled to the amplifying circuit and configured to establish a frequency of operation of the system and to generate a second output signal at a second output of the system having a second frequency, the second frequency being substantially the same as the first frequency and wherein a second frequency spectrum of the second output signal around the first frequency is substantially identical to the first frequency spectrum, wherein the system is configured in an open loop configuration so that a first value of the at least one variable capacitor is adjustable according to baseband information received from the communication device, wherein adjusting the first value changes the operating frequency of the system and wherein the one or more resonant circuits are configured to optimize an output impedance at the second output so that the second output 
Consider claim 20, Applicant’s claimed invention distinguished over the prior art for the following reasons. The claims are allowable over the prior art of record because none of the references, either alone or in combination, discloses or renders obvious one or more resonant circuits comprising a first variable capacitor and a second variable capacitor connected in parallel with the first variable capacitor, the one or more resonant circuits coupled to the amplifying circuit and configured to establish a frequency of operation of the system and to generate a second output signal at a second output of the system having a second frequency, the second frequency being substantially the same as the first frequency wherein a second frequency spectrum of the second output signal around the first frequency is substantially identical to the first frequency spectrum, wherein the system is configured in an open loop configuration so that a first value of the first variable capacitor and a second value of the second variable capacitor are adjustable to change the operating frequency of the system and wherein the one or more resonant circuits are configured to optimize an output impedance at the second output so that the second output signal is optimally tapped out without affecting properties of the system, wherein the sampling circuit is configured such that the pulses at the quenching frequency are sufficiently small that the oscillation is not quenched and the second output signal appears continuous in time.
claim 22, Applicant’s claimed invention distinguished over the prior art for the following reasons. The claims are allowable over the prior art of record because none of the references, either alone or in combination, discloses or renders obvious one or more resonant circuits coupled to the amplifying circuit and configured to generate a second output signal at a second output of the apparatus wherein the one or more resonant circuits include a variable capacitor, the second output signal comprising a substantially regenerated copy of the input signal at a higher power level than the input signal, the second output signal including an output carrier signal having a second frequency, the second frequency being substantially the same as the first frequency wherein the one or more resonant circuits are configured to optimize an output impedance at the second output so that the second output signal is optimally tapped out without affecting properties of the system, wherein a second frequency spectrum of the second output signal around the first frequency is substantially identical to the first frequency spectrum; wherein the system is configured in an open loop configuration so that a value of the variable capacitor is adjustable to change the operating frequency of the system according to baseband information independent of the input signal; wherein the sampling circuit is configured such that the pulses at the quenching frequency are sufficiently small that the oscillation is not quenched and the second output signal appears continuous in time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

 
/Rui Meng Hu/
R.H./rh
March 31, 2021

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643